Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2019

                                      No. 04-19-00229-CV

                             TEXAS P.M.R., INC. and John Ripley,
                                       Appellants

                                                 v.

                               Robert RIPLEY and Mary Guzman,
                                          Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23830
                         The Honorable Aaron Haas, Judge Presiding


                                         ORDER

        This is an accelerated appeal from the trial court’s order denying an application for a
temporary injunction. Appellants timely filed their notice of appeal on April 15, 2019.
Accordingly, the reporter’s record was due ten days later on April 25, 2019. See TEX. R. APP. P.
26.1(b), 35.1(b). On the date the record was due, the court reporter, Mary Beth Sasala, filed a
notification of late record stating the record was not filed because appellants have not paid or
made arrangements to pay the reporter’s fee and appellants are not entitled to the record without
paying the fee. See id. R. 34.6(b), 35.3(b).

        We ORDER appellants to provide written proof to this court on or before May 10, 2019
that either: (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee, or (2) appellants are entitled to the record without
prepayment of the reporter’s fee. See id. R. 35.3(b). If appellants fail to respond within the time
provided, appellants’ brief will be due May 20, 2019, and the court will only consider those
issues or points raised in appellants’ brief that do not require a reporter’s record for a decision.
See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court